Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered. Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Isbey, Jr. (US 4,501,363) in view of Barbalho (US 2009/0260284).
Regarding claim 1, Isbey discloses a compartmentalized medical instrument kit (See Figs. 1-5) comprising: a platform (outer tray 14) capable of use during medical procedures, the platform including: a top surface (at 46/40 in Fig. 2), a plurality of sidewalls (at 14 in Fig. 1), a bottom surface, ends (at the right and left side of Fig. 1), and one or more compartments (at 12) capable of housing one or more medical instruments. Isbey discloses the claimed invention except for the bottom surface including one or more channels.
However, Barbalho teaches a platform (tray 10) including sidewalls (14 and 14) and a bottom surface (shown in Fig. 2), wherein the bottom surface includes one or more channels (at 28) configured to receive one or more wires and to secure and position the one or more wires under the platform, the one or more channels have a shape complimentary to a shape of the one or more wires, and the one or more channels extend entirely along the bottom surface, from one end (16 at the right side of Fig. 1) of the bottom surface to another end (16 at the left side of Fig. 1) of the bottom surface, for the purpose of allowing for routing of wires under the tray ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom surface of the platform of Isbey with one or more channels as taught by Barbalho in order to allow for wires to be routed under the platform (e.g. to conveniently allow the platform to be placed on top of wires running along a surface in the operating room during a medical procedure), if desired.
Regarding claim 2 Isbey discloses one or more of the one or more compartments are coupled to one or more of the plurality of sidewalls (at 42).
Regarding claim 3, Isbey discloses one or more of the one or more compartments are coupled to the top surface (See Fig. 2).
Regarding claim 4, Isbey discloses the one or more compartments are removably coupled to the platform and capable of being positioned at multiple location points on the platform (as shown in Figs. 1 and 5).
Regarding claim 5, Isbey discloses the platform is capable of being positioned over a portion of a patient during a medical procedure.
Regarding claim 6, the platform of Isbey is flexible inherently flexible to a degree due to its plastic material.
Regarding claim 7, the platform of Isbey is flexible inherently rigid to a degree due to its plastic material.
Regarding claim 8, Isbey discloses the one or more compartments include one or more dividers (at 24) configured to separate each of the one or more compartments into a plurality of pockets.
Regarding claim 11, Isbey discloses the one or more compartments include plastic material.
Regarding claims 12-13, Isbey discloses one or more medical instrument securing mechanisms (at 42) hooks or clips.
Regarding claim 14, Isbey discloses one or more of the one or more medical instrument securing mechanisms are coupled to the top surface.
Regarding claim 15, Isbey-Barbalho discloses the claimed invention except for the medical instrument securing mechanisms being removably coupled to the platform and allowing for positioning and multiple locations on the platform. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the securing mechanisms of Isbey-Barbalho to be removable in order to allow for relocation or interchangeability, if desired. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
Regarding claim 16, Isbey discloses the platform includes plastic material.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Isbey, Jr. (US 4,501,363) in view of Barbalho (US 2009/0260284) as applied to claim 1 above, in view of Smith et al. (US 2016/0136352). As described above, Isbey-Barbalho discloses the claimed invention except for the bottom surface including a securing mechanism. However, Smith teaches a medical tray (100) comprising securing mechanisms (magnets 140a-140d) on the bottom surface for the purpose of allowing for securing of the tray to a metallic platform ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided bottom surface of Isbey-Barbalho with magnets as taught by Smith in order to secure the platform to a surface.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Isbey, Jr. (US 4,501,363) in view of Barbalho (US 2009/0260284) as applied to claim 1 above, in view of Vagley (US 6,158,437). As described above, Isbey-Barbalho discloses the claimed invention except for the top surface including a non-slip material. However, Vagley teaches a medical instrument tray comprising non-slip surfaces for the purpose of holding instruments in place on the tray (column 4, lines 64-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top surface of the platform of Isbey-Barbalho with a non-slip material as taught by Vagley in order to hold contents in place on the surface, if desired.

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735